DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausen et al. (DE 102010012963, hereinafter ‘Clausen’).
Regarding claim 9, Clausen discloses a rotary tool comprising a body 1 having a rotation axis 10 and extending from a first end to a second end. The body comprises a first part A including the first end and a second part B located closer to the second end than the first part and having a larger outside diameter than the first part. A cutting edge 2 is located at a side of the first end. A ridge portion (outer circumferential edge of the tool) is located in the first part and the second part, connected to the cutting edge and helically extending from the cutting edge toward the second end. A flute 11/11’ is located along the cutting edge and the ridge portion and comprises a first flute located at the first part, having a first helix angle W3 and a second flute located at the second part and having a second helix angle W3. A width of the rake surface region (i.e. the surface of the flute 11/11’ bounded by the cutting edge and circumferential edge of the .
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (USPG 20130136552, hereinafter ‘Ono’).
Regarding claim 10, Ono discloses a rotary tool 1 comprising a body having a rotation axis A and extending from a first end to a second end. The body comprises a first part 10 including the first end and a second part 20 located closer to the second end than the first part, and having a larger diameter than the first part. A cutting edge 11 is located at a side of the first end and a ridge portion (land 12, specifically the outer circumferential edge thereof) is located in the first part and the second part, connected to the cutting edge and helically extending from the cutting edge toward the second end. A flute 13/23 is located along the cutting edge and the ridge portion. The flute comprises a first flute 13 located at the first part, having a first helix angle β1 and comprising a projecting portion (ridgeline between surfaces 14 & 13) extending from a side of the first end to a side of the second end and a second flute 23 located at the second part and having a second helix angle β2. An end portion on the second side of the projecting portion is located on the ridge portion (i.e. the end of the projecting portion/ridgeline intersects the ridge portion/circumferential edge of the tool as seen in Fig. 3A).
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/25/2021 with respect to claim 10 have been fully considered but they are not persuasive. Applicant argues that Ono (USPG 20130136552) does not disclose the end portion of the projecting portion not being located on the ridge portion. This argument is respectfully traversed. The claimed ‘projecting portion’ is the ridgeline between the rake surface 14 and the flute surface generally indicated at 13 (see Fig. 3B). The claimed ‘ridge portion’ is the circumferential edge of the cutting tool, i.e. the edge between surfaces 17 and 13 and surfaces 27 and 13 as seen in Fig. 3B. Therefore an end portion on the second end side of the projecting portion (i.e. the end of the ridgeline) is located on the ridge portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722